                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA



WILLIAM ADAMS,                              Case No. 2:20-cv-01901-JDP (PC)

              Plaintiff,

       v.

CALIFORNIA PRISON INDUSTRY
AUTHORITY, et al.,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendants.                   AD TESTIFICANDUM
                                     /

William Adams, CDCR # BF-3536, a necessary and material witness in a hearing in this case on
July 23, 2021, is confined in Mule Creek State Prison (MCSP), in the custody of the Warden. In
order to secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate before Magistrate Judge
Jeremy D. Peterson, by Zoom video conference from his place of confinement, on Friday, July
23, 2021 at 10:00 a.m.

                             ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a hearing at the time and place above, until completion of the
      hearing or as ordered by the court. Zoom video conference connection information will
      be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order by fax on Mule Creek
      State Prison at (209) 274-5018 or via email.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Nic Cannarozzi, Courtroom Deputy, at ncannarozzi@caed.uscourts.gov.

                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, MCSP, P. O. Box 409099, Ione, California 95640:

WE COMMAND you to produce the inmate named above to testify before Judge Peterson at
the time and place above, by Zoom video conference, until completion of the hearing or as
ordered by the court.
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.


Dated:    July 10, 2021
                                              JEREMY D. PETERSON
                                              UNITED STATES MAGISTRATE JUDGE
